  Case 1:21-cv-12269-NLH Document 7 Filed 09/09/21 Page 1 of 2 PageID: 43



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
TIMOTHY R. DEFOGGI,            :
                               :
          Petitioner,          :    Civ. No. 21-12269 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
LAMINE N'DIAYE,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Timothy R. Defoggi
56316-037
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
Angela E. Juneau, Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
402 East State Street, Room 430
Trenton, NJ 08608

     Attorneys for Respondent


HILLMAN, District Judge

     WHEREAS, Petitioner Timothy R. Defoggi filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241, see ECF No.

1; and
  Case 1:21-cv-12269-NLH Document 7 Filed 09/09/21 Page 2 of 2 PageID: 44



     WHEREAS, the Court ordered Respondent to answer the

petition, see ECF No. 2; and

     WHEREAS, Respondent requested an extension of time to

submit its answer until September 6, 2021, ECF No. 4; and

     WHEREAS, the Court granted the extension, ECF No. 5; and

     WHEREAS, Respondent requests a second extension until

October 6, 2021, ECF No. 6,

     THEREFORE, IT IS on this      9th   day of September     , 2021

     ORDERED that Respondent’s request for a second extension,

ECF No. 6, is granted.     The answer is due October 6, 2021; and

it is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                            s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    2
